DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the amendments to the claims received on 10/5/2020 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 12-13 in the filing on 10/5/2020 that the cited prior art does not teach “receiving an indication that a browser instance corresponding to the selection of the object by the second computing device is inactive; and in response to receiving the browser instance indication: causing the location indication to be no longer displayed; causing the first contact information to be no longer displayed; causing the additional contact information to be no longer displayed; and causing the description of the letter and number that indicates the cell location in the shared document to be no longer displayed.”
Argument 2: Applicant argues on page 13 that the cited prior art does not teach “a description of a letter and number that indicates a cell location in the shared document, in an interactive contact card, corresponding to a location of the object in the shared document.”
Argument 3: Applicant argues on page 14 that the cited prior art does not teach “causing the first one [of the stacked icons] to no longer be displayed in the first instance.”
Argument 4: Applicant argues on page 14-15 that the cited prior art does not teach “receive a selection of the selectable user interface element; [and] cause a messaging window for initiating an electronic communication with the computing device corresponding to the specific one of the selectable user interface elements to be opened in the first instance of the shared document, wherein the 

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
Response to Argument 2: Argument 2 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
Response to Argument 3: Argument 3 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  Examiner further explains that Eccleston teaches one of the stacked icons being inactive, or not present [Eccleston 0134].  This removes the user and user’s device from a presence table [Eccleston 0127].  This presence table is used to determine users or devices that are currently accessing the collaborative document, and provides this information to devices [Eccleston 0135].  Thus, an idle user is removed from display.  
Response to Argument 4: Argument 4 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Arguments 1-4 filed on 10/5/2020 are moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschiller et al., Patent Application Publication number US 20140372852 A1, (hereinafter “Rothschiller”), in view of Steinbok et al., Patent Application Publication number US 20150172403 A1 (hereinafter “Steinbok”), in view of Marks et al., Patent Application Publication number US 20180075005 A1 (hereinafter “Marks”), in view of Wilde et al., Patent Application Publication number US 20170004119 A1 (hereinafter “Wilde”).
Claim 1:  Rothschiller teaches “A method for indicating activity in a shared document (i.e. a method for providing dynamic collaborative presence information [Rothschiller 0037]) concurrently accessible by a first computing device and a second computing device (i.e. system 100 includes one or more client devices 125A-D [Rothschiller 0022]), the method comprising: 
causing to be displayed, a first instance of the shared document (Rothschiller Fig. 2 shows a shared spreadsheet), the first instance associated with the first computing device (Rothschiller Fig. 1 shows each user with a computing device)… for a first user (i.e. FIG. 2 is shown at the perspective of User A 130A [Rothschiller 0027]); 
causing to be displayed in the first instance (i.e. the document 105 is being edited concurrently by User A 130A and co-authors B [Rothschiller 0027]), a location indication of an object selected by the second computing device (i.e. co-author B's selection (cell D77) may include a blue presence border [Rothschiller 0027]) wherein the second computing device is associated (Rothschiller Fig. 1 shows each user with a computing device)… for a second user (i.e. co-authors B, C, and D [Rothschiller 0027]); 
based on a first input (i.e. upon receiving an indication of a trigger… may include… hovering over the cell [Rothschiller 0031]), causing first contact information for the second user to be displayed in the first instance (i.e. selection of the displayed selectable UI element 305 may provide a display of the identity of the user 130D [Rothschiller 0032, Fig. 3 element 305]) contemporaneously with the displayed location indication (Rothschiller Fig. 3-4 shows UI element 305 sharing a border and a corner with selected cell A83.  Cell A83 has a thick border, indicating it’s the selected cell.  In Fig 3-4, element 305 and cell A83 are displayed at the same time, thus existing or occurring at the same time, which indicates a contemporaneous relationship.  Not only do these elements exist at the same time, they also share a thick border and a corner thus they’re pointing to, or belong to cell A83); 
based on a second input (i.e. User A 130A may select the displayed selectable UI element 305 [Rothschiller 0032]), causing to be displayed in the first instance contemporaneously with the displayed location indication (Rothschiller Fig. 3-4 shows UI element 305 and 405 sharing a border and a corner with selected cell A83.  Cell A83 has a thick border, indicating it’s the selected cell.  In Fig 4, element 305, 405, and cell A83 are all displayed at the same time, thus existing or occurring at the same time, which indicates a contemporaneous relationship.  Not only do these elements exist at the same time, they also share a thick border and a corner; thus they’re pointing to, or belong to cell A83): 
a description (Rothschiller Fig. 4, element 405 shows a description of what actions the second user is taking on the currently selected cell, A83.  “User D is editing this cell.”)…”
Rothschiller teaches a first user, a second user, and a description.  Rothschiller is silent regarding a first and second “user credential,” “selection of the user icon displaying additional contact information,” and “a description, in an interactive contact card.”
Steinbok teaches a first and second “user credential (i.e. a user [of users 114, Fig. 1] may further be enabled to set credential based or permission based limitations [Steinbok 0021, 0052]),” “additional contact information for the second user (i.e. the user may then perform a second tap action 322 to select one of the four users listed in the first display element 304… In response, the notebook application may present a second display element 324… may also include contact card information [Steinbok 0030]),” and “a description, in an interactive (i.e. the user may then perform a second tap action… application may present a second display element 324… may also include contact card information [Steinbok 0030]) contact card (i.e. second display element 324 may further include a toolbar 334 comprising icons, enabling further interaction with the user interface [Steinbok 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rothschiller to include the feature of having the ability to implement user credentials, and to display an interactive contact card as disclosed by Steinbok.
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to resolve “having multiple users maintain separate copies or periodically consolidate copies of the same notebook may result in degraded user experience. Users may not be able to take advantage of capabilities of the collective environment provided by the notebook application [Steinbok 0002].”
Rothschiller and Steinbok teach a description in an interactive contact card.  Rothschiller and Steinbok are silent regarding “a description of a letter and number that indicates a cell location in the shared document, in an interactive contact card, corresponding to a location of the object in the shared document;”
Marks teaches “a description of a letter and number that indicates a cell location in the shared document (i.e. shown in FIG. 6, the user has selected cell C4 and the client 120 displays the corresponding prior values [Marks 0053, Fig. 6] Marks Fig. 6 shows a description of historical edits, including the cell description “C4”), in an interactive contact card (Marks Fig. 6 element 440 is an overlay containing author identifiers.   Marks Fig. 8 shows element 440 with interactive version buttons), corresponding to a location of the object in the shared document (i.e. shown in FIG. 6, the user has selected cell C4 and the client 120 displays the corresponding prior values [Marks 0053, Fig. 6] Marks Fig. 6 shows a description of historical edits, including the cell description “C4”);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rothschiller and Steinbok to include the feature of having the ability to display spreadsheet cell coordinates as disclosed by Marks.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “Advantageously, the client device sends fewer requests for user interface updates to the server because the updates are performed by the client device, and thus, in some scenarios, the load capacity (e.g., maximum number of users that can be supported) and performance (e.g., delays while processing) of the server are improved [Marks 0014].”
Rothschiller, Steinbok, and Marks are silent regarding “receiving an indication that a browser instance corresponding to the selection of the object by the second computing device is inactive; and 
in response to receiving the browser instance indication: 
causing the location indication to be no longer displayed; 
causing the first contact information to be no longer displayed; 
causing the additional contact information to be no longer displayed; and 
causing the description of the letter and number that indicates the cell location in the shared document  to be no longer displayed.”
Wilde teaches “receiving an indication that a browser instance corresponding to the selection of the object by the second computing device (i.e. Applications… 433 may be locally installed and executed applications, desktop applications, mobile applications, streamed (or streaming) applications, web-based applications that executed in the context of a web-browser [Wilde 0039, Fig. 4] note: Wilde Fig. 4 element App 433 represents user Holli accessing the application from her own device) is inactive (i.e. applications also report user activity to collaboration service indicative of the actions taken by their associated users (or lack thereof) [Wilde 0044]… Application 433 reports that its user, Holli, has been idle [Wilde 0045]); and 
in response to receiving the browser instance indication (i.e. Presence service 443 receives the reported user activity and determines where in a range of collaboration states a given user falls. The collaboration state ascertained for a given user helps to determine how to visualize the group of users in a user interface… Application 433 reports that its user, Holli, has been idle [Wilde 0045]): 
causing the location indication to be no longer displayed (i.e. track where a user is editing in a document, in which case the update information may also indicate a user's editing location… update information accompan[ies] the state information for the user [Wilde 0047]… a given user's state may be represented… displaying the user's name in a particular format that indicates state, or providing the user's name in association with a particular symbol that indicates their editing state [Wilde 0049]… names may be hidden for view or not included in a list. This may be the case when, for example, there are a large number of users with whom a document is shared and/or a large number of users share the same state (i.e. idle) [Wilde 0054] note: location information (update information) is associated with an active/idle state indicator in 0047.  The state indicator is displayed as a format of a user’s name in 0049.  The user’s name is hidden when idle in Wilde 0054, thus the location indication is also hidden); 
causing the first contact information to be no longer displayed (i.e. names may be hidden for view or not included in a list. This may be the case when, for example, there are a large number of users with whom a document is shared and/or a large number of users share the same state (i.e. idle) [Wilde 0054]); 
(i.e. wherein the collaboration commands in the idle state do not include the instant message command and the call command [Wilde 0081]); and 
causing the description of the letter and number that indicates the cell location in the shared document  to be no longer displayed (i.e. update information may even provide a sample or summary of a user's recent edits to accompany the state information for the user [Wilde 0047]… a given user's state may be represented… displaying the user's name in a particular format that indicates state, or providing the user's name in association with a particular symbol that indicates their editing state [Wilde 0049]… names may be hidden for view or not included in a list. This may be the case when, for example, there are a large number of users with whom a document is shared and/or a large number of users share the same state (i.e. idle) [Wilde 0054] note: description information (update information) is associated with an active/idle state indicator in 0047.  The state indicator is displayed as a format of a user’s name in 0049.  The user’s name is hidden when idle in Wilde 0054, thus the description is also hidden.  The cell coordinates are part of the description, and when the description is not displayed, the cell coordinate are also not displayed).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rothschiller, Steinbok, and Marks to include the feature of having the ability to hide user interface elements when a user is inactive as disclosed by Wilde.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit which “enhances the user experience with online collaboration [Wilde 0005].”

Claim 2:  Rothschiller, Steinbok, Marks, and Wilde teach all the limitations of claim 1, above.  Rothschiller teaches “wherein the first input is received at the location indication (i.e. a user 130 may hover over cell A83, and accordingly, the selectable UI element 305 may be displayed [Rothschiller 0031]).”

Claim 4:  Rothschiller, Steinbok, Marks, and Wilde teach all the limitations of claim 1, above.  Steinbok teaches “wherein the displayed contact card comprises a selectable user interface element for initiating a real-time messaging interface between the first computing device and the second computing device (i.e. icons upon actuation, for example, may enable a user to initiate communication with the selected user using email, instant message [Steinbok 0031]).”  
One would have been motivated to combine Rothschiller, Steinbok, Marks, and Wilde, before the effective filing date of the invention because it provides the benefit to resolve “having multiple users maintain separate copies or periodically consolidate copies of the same notebook may result in degraded user experience. Users may not be able to take advantage of capabilities of the collective environment provided by the notebook application [Steinbok 0002].”

Claim 5:  Rothschiller, Steinbok, Marks, and Wilde teach all the limitations of claim 1, above.  Steinbok teaches “wherein the additional contact information for the second user further comprises and an activity status of the second computing device in the shared document, wherein the activity status comprises one of: an editing status, a reviewing status, and an idle status (i.e. second display element 324 may also include status information 328 of the selected user… may include if the selected user is available, away, in a meeting, or offline [Steinbok 0030]).”  


Claim 6:  Rothschiller, Steinbok, Marks, and Wilde teach all the limitations of claim 1, above.  Rothschiller teaches “wherein the first contact information comprises a name of the second user (i.e. a list 405 including the user 130 editing the selection may be displayed [Rothschiller 0032]).”  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eccleston et al., Patent Application Publication number US 20160259508 A1, (hereinafter “Eccleston”), in view of Rothschiller, in view of Steinbok.
Claim 9:  Eccleston teaches “A system (i.e. Content management system [Eccleston 0036]) for indicating presence (i.e. identifies a user's presence in a content item [0045]) in a shared document (i.e. Content stored by content management system 110 can include… documents [Eccleston 0036]), the system comprising: 
a memory (i.e. local fixed memory (RAM and ROM) [Eccleston 0037]) for storing executable program code (i.e. a local file management system and executes the various software modules such as content management system client application 200 and native application 255 [Eccleston 0038]); and 
one or more processors (i.e. one or more computer processors [Eccleston 0037]), functionally coupled to the memory, the one or more processors being responsive to computer-executable (i.e. executes the various software modules such as content management system client application 200 and native application 255 [Eccleston 0038]) and operative to: 
cause a first instance of a shared document to be displayed (Eccleston Fig. 3B element 310B, Window B Content Item 2), wherein the first instance of the shared document is associated with a first computing device associated with a first user credential (i.e. a user provides credentials, to read, write, create, delete, share, or otherwise manipulate content [Eccleston 0113]) for a first user (i.e. Jeff is associated with a presence of editing content item 2 [Eccleston 0073]);
cause, in the first instance of the shared document, a plurality of… (i.e. any number of presence indicators 500 may be shown [Eccleston 0075, Fig. 5B] note: Eccleston Fig. 5B element 500B shows 4 users viewing the document) stacked icons to be displayed (i.e. any number of presence indicators 500 may be shown [Eccleston 0075, Fig. 5B] note: Eccleston Fig. 5B element 500B shows 4 users viewing the document), wherein the plurality of overlapping stacked icons is arranged (i.e. where multiple presence indicators 500 are to be displayed, they may be ordered… by recency [Eccleston 0075]) such that an icon corresponding to a first in time selection of an object in the shared document is stacked on top of the plurality of partially overlapping stacked icons (i.e. individual user displayed by the presence indicator may vary depending on the embodiment, and may display, for example, the first user having a particular presence (e.g., the first viewer) [Eccleston 0072]) and an icon corresponding to a last in time selection of the object in the shared document is stacked on the bottom of the plurality of overlapping stacked icons (it is well known in the arts that when sorting by recent access, when the oldest is on top, the newest is then on the bottom),… and wherein each of the plurality of additional computing devices' is associated with an additional user credential for a (i.e. a user provides credentials, to read, write, create, delete, share, or otherwise manipulate content [Eccleston 0113]);
receive a selection of the selectable user interface element (i.e. choosing which users to include in a collaboration session [Eccleston 0078]);
cause a messaging window for initiating an electronic communication with the computing device (i.e. provides a chat interface for users to communicate with other users present in the content item [Eccleston 0079]) corresponding to the specific one of the selectable user interface elements (i.e. choosing which users to include in a collaboration session [Eccleston 0078]) to be opened in the first instance of the shared document (Eccleston Fig. 5B shows chat interface in the shared document), wherein the messaging window is prepopulated with contact information for a user account associated with the specific one of the selectable user interface elements (i.e. to initiate a collaboration session with other users… choosing which users to include in a collaboration session [Eccleston 0071, Fig. 5B] note: Fig. 5B shows the messaging window displaying messages from Jeff and Amanda, whose names were previously chosen.  Jeff and Amanda’s names are populated, or displayed, before their respective messages; thus the messaging window is prepopulated with user names); 
receive an indication that a browser instance corresponding to a first one of the stacked icons is inactive (i.e. When no presence information is received within the threshold amount of time, a "not present" presence may be generated for that user interface element [Eccleston 0134]); and 
cause the first one to no longer be displayed in the first instance (i.e. devices which are "not present" are not represented in presence table 1100 [Eccleston 0127]… the presence table 1110 is consulted to determine devices with a presence associated with the content item… the user presence is provided to the identified devices [Eccleston 0135]… note: users that are idle are not represented in the presence table, which in turn is not provided to the client devices; thus, they are not displayed).”
Eccleston teaches a plurality of stacked icons.  Eccleston is silent regarding “a plurality of partially overlapping stacked icons... wherein each of the stacked icons is at least partially visible  and identifies one of a plurality of additional computing devices' current location in the shared document… and wherein the current location corresponds to the object;
receive a first input at the stacked icons; 
cause, based on the received first input, a plurality of… user interface elements comprising user names corresponding to each of the stacked icons to be displayed.”
Rothschiller teaches “a plurality of partially overlapping stacked icons (i.e. a multi-user UI element 505 may be displayed as illustrated in FIG. 5 [Rothschiller 0034, Fig. 5] note: element 505 consists of multiple person icons, overlapping)... wherein each of the stacked icons is at least partially visible (Rothschiller Fig. 5 element 505 shows overlapping person icons partially visible) and identifies one of a plurality of additional computing devices' current location in the shared document (i.e. co-author B's selection (cell D77) may include a blue presence border [Rothschiller 0027]) … and wherein the current location corresponds to the object (i.e. multi-user UI element 505 may be indicative of multiple users 130 selecting/editing a same cell [Rothschiller 0034]);
receive a first input at the stacked icons (i.e. when User A 130A selects the multi-user UI element 505 on cell A83 [Rothschiller 0034]); 
cause, based on the received first input, a plurality of… user interface elements comprising user names corresponding to each of the stacked icons to be displayed (i.e. when User A 130A selects the multi-user UI element 505 on cell A83, a list 405 is displayed showing that co-author C 130C and co-author D 130D are concurrently editing the selection [Rothschiller 0034]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eccleston to include the feature of having the ability to display partially overlapping stacked icons, and interfacing with the icons as disclosed by Rothschiller.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “embodiments may provide a real-time sense of where other users are working, improving the collaborative work process [Rothschiller 0005].”
Rothschiller teaches a plurality of… user interface elements comprising user names corresponding to each of the stacked icons to be displayed.  Eccleston and Rothschiller are silent regarding “a plurality of selectable user interface elements comprising user names corresponding to each of the stacked icons to be displayed;
receive a second input at a specific one of the selectable user interface elements; 
cause, based on the received second input, a selectable user interface element for initiating an electronic communication with the computing device corresponding to the specific one of the selectable user interface elements to be displayed.”
Steinbok teaches “a plurality of selectable user interface elements comprising user names corresponding to each of the stacked icons to be displayed (i.e. in response, the notebook application may present a first display element 304 that lists the four users [Steinbok 0029, Fig. 3A]… select one of the four users listed in the first display element 304 [Steinbok 0030] note: the user list is selectable);
(i.e. the user may then perform a second tap action 322 to select one of the four users listed in the first display element 304 [Steinbok 0030]); 
cause, based on the received second input, a selectable user interface element (i.e. application may present a second display element 324 [Steinbok 0030, Fig. 3B]) for initiating an electronic communication with the computing device corresponding to the specific one of the selectable user interface elements to be displayed (i.e. second display element 324 may… enable a user to initiate communication with the selected user using email, instant message [Steinbok 0031, Fig. 3B])
receive a selection of the selectable user interface element (i.e. icons upon actuation, for example, may enable a user to initiate communication with the selected user using email, instant message, contacting via a social or professional network, initiating an audio or video call in a multi-modal communication application, or comparable call options [Steinbok 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rothschiller to include the feature of having the ability to display an interactive contact card as disclosed by Steinbok.
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to resolve “having multiple users maintain separate copies or periodically consolidate copies of the same notebook may result in degraded user experience. Users may not be able to take advantage of capabilities of the collective environment provided by the notebook application [Steinbok 0002].”

Claim 10:  Eccleston, Rothschiller, and Steinbok teach all the limitations of claim 9, above.  Steinbok teaches “wherein the processors are further responsive to the computer-executable instructions and operative to: cause, based on the received second input, an activity status to be displayed in the shared document for a user corresponding to the specific one of the selectable user interface elements (i.e. second display element 324 may also include status information 328 of the selected user… the status information 328 may include if the selected user is available, away, in a meeting, or offline [Steinbok 0030]).”  
One would have been motivated to combine Eccleston, Rothschiller, and Steinbok, before the effective filing date of the invention because it provides the benefit to resolve “having multiple users maintain separate copies or periodically consolidate copies of the same notebook may result in degraded user experience. Users may not be able to take advantage of capabilities of the collective environment provided by the notebook application [Steinbok 0002].”

Claims 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eccleston, in view of Rothschiller, in view of Steinbok, in view of Wilde.
Claim 13:  Eccleston, Rothschiller, and Steinbok teach all the limitations of claim 9, above.  Eccleston, Rothschiller, and Steinbok are silent regarding “wherein the processors are further responsive to the computer executable instructions and operative to: reorder the plurality of stacked icons based on one of the plurality of additional computing devices performing an action on the object.”
Wilde teaches “wherein the processors are further responsive to the computer executable instructions and operative to: reorder the plurality of stacked icons based on one of the plurality of additional computing devices performing an action on the object (i.e. the list is re-ordered to begin with Caroline (editing), followed by Sarah (recently edited) and Jamie (idle) [Wilde 0053]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eccleston, Rothschiller, and Steinbok to include the feature of having the ability to re-order the list as disclosed by Wilde.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit which “enhances the user experience with online collaboration [Wilde 0005].”

Claim 14:  Eccleston, Rothschiller, Steinbok, and Wilde teach all the limitations of claim 13, above.  Wilde teaches “wherein an icon corresponding to a computing device that performed the action on the object is moved to a top position in the plurality of stacked icons (i.e. a user who is actively editing a document may be represented at the top of a list of shared users [Wilde 0049]).”  
One would have been motivated to combine Eccleston, Rothschiller, Steinbok, and Wilde, before the effective filing date of the invention because it provides the benefit which “enhances the user experience with online collaboration [Wilde 0005].”

Claim 15:  Rothschiller teaches “A computer-readable storage device comprising executable instructions (i.e. computer storage media may include… computer readable instructions [Rothschiller 0055]) that, when executed by one or more processors, assists with indicating presence in a shared document concurrently accessible by a first computing device and a second computing device (i.e. system 100 includes one or more client devices 125A-D [Rothschiller 0022]), the computer-readable storage device including instructions executable by the one or more processors for: 
causing to be displayed, a first instance of the shared document (Rothschiller Fig. 2 shows a shared spreadsheet), the first instance associated with the first computing device (Rothschiller Fig. 1 shows each user with a computing device) associated with a first user… for a first user (i.e. FIG. 2 is shown at the perspective of User A 130A [Rothschiller 0027]);
causing to be displayed, in the first instance (i.e. the document 105 is being edited concurrently by User A 130A and co-authors B [Rothschiller 0027]), a location indication of an object selected by the second computing device (i.e. co-author B's selection (cell D77) may include a blue presence border [Rothschiller 0027]), wherein the second computing device is associated with a second user… for a second user (i.e. co-authors B, C, and D [Rothschiller 0027]);
based on a first input (i.e. User A 130A may select the displayed selectable UI element 305 [Rothschiller 0032]), causing to be displayed in the first instance contemporaneously with the displayed location indication (Rothschiller Fig. 3-4 shows UI element 305 and 405 sharing a border and a corner with selected cell A83.  Cell A83 has a thick border, indicating it’s the selected cell.  In Fig 4, element 305, 405, and cell A83 are all displayed at the same time, thus existing or occurring at the same time, which indicates a contemporaneous relationship.  Not only do these elements exist at the same time, they also share a thick border and a corner; thus they’re pointing to, or belong to cell A83):
contact information for the second user (i.e. selection of the displayed selectable UI element 305 may provide a display of the identity of the user 130D [Rothschiller 0032, Fig. 3 element 305]).”  
Rothschiller teaches a first user, a second user, and contact information for the second user.  Rothschiller is silent regarding a first and second “user credential,” and “contact information for receiving a selection of the selectable user interface element.”
Steinbok teaches a first and second “user credential (i.e. a user [of users 114, Fig. 1] may further be enabled to set credential based or permission based limitations [Steinbok 0021, 0052]),” and “contact information for the second user in an interactive contact card (i.e. the user may then perform a second tap action 322 to select one of the four users… in response, the notebook application may present a second display element 324… may also include contact card information [Steinbok 0030]), and a selectable user interface element, in the interactive contact card, for automatically surfacing a messaging window in the shared document for electronically communicating with the second computing device (i.e. second display element 324 may further include a toolbar 334 comprising icons, enabling further interaction with the user interface [Steinbok 0031]);
receiving a selection of the selectable user interface element (i.e. icons upon actuation, for example, may enable a user to initiate communication with the selected user using email, instant message, contacting via a social or professional network, initiating an audio or video call in a multi-modal communication application, or comparable call options [Steinbok 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rothschiller to include the feature of having the ability to implement user credentials, and to display an interactive contact card as disclosed by Steinbok.

Rothschiller and Steinbok are silent regarding “causing a messaging window for initiating an electronic communication with the second computing device to be opened in the first instance of the shared document, wherein the messaging window is prepopulated with contact information for a user account associated with the second user;”
Eccleston teaches “receiving a selection of the selectable user interface element (i.e. choosing which users to include in a collaboration session [Eccleston 0078]); 
 causing a messaging window for initiating an electronic communication with the second computing device (i.e. provides a chat interface for users to communicate with other users present in the content item [Eccleston 0079]) to be opened in the first instance of the shared document (Eccleston Fig. 5B shows chat interface in the shared document), wherein the messaging window is prepopulated with contact information for a user account associated with the second user (i.e. to initiate a collaboration session with other users… choosing which users to include in a collaboration session [Eccleston 0071, Fig. 5B] note: Fig. 5B shows the messaging window displaying messages from Jeff and Amanda, whose names were previously chosen.  Jeff and Amanda’s names are populated, or displayed, before their respective messages; thus the messaging window is prepopulated with user names);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rothschiller and Steinbok to include the 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “facilitat[e] collaboration between two or more devices [Eccleston 0004].”
Rothschiller, Steinbok, and Eccleston are silent regarding “receiving an indication that a browser instance corresponding to the selection of the object by the second computing device is inactive; and 
in response to receiving the browser instance indication, causing the interactive contact card to be no longer displayed.”
Wilde teaches “receiving an indication that a browser instance corresponding to the selection of the object by the second computing device is inactive (i.e. applications also report user activity to collaboration service indicative of the actions taken by their associated users (or lack thereof) [Wilde 0044]… Application 433 reports that its user, Holli, has been idle [Wilde 0045]); and 
in response to receiving the browser instance indication (i.e. Presence service 443 receives the reported user activity and determines where in a range of collaboration states a given user falls. The collaboration state ascertained for a given user helps to determine how to visualize the group of users in a user interface… Application 433 reports that its user, Holli, has been idle [Wilde 0045]), causing the interactive contact card to be no longer displayed (i.e. names may be hidden for view or not included in a list. This may be the case when, for example, there are a large number of users with whom a document is shared and/or a large number of users share the same state (i.e. idle) [Wilde 0054] note: since the interactive contact card requires a selection of a name, when the names are hidden, then the interactive contact card for the names are also hidden).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rothschiller, Steinbok, and Eccleston to include the feature of having the ability to hide user interface elements when a user is inactive as disclosed by Wilde.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit which “enhances the user experience with online collaboration [Wilde 0005].”

Claim 16:  Rothschiller, Steinbok, Eccleston, and Wilde teach all the limitations of claim 15, above.  Steinbok teaches “wherein the displayed contact information further comprises an activity status of the second computing device in the shared document (i.e. second display element 324 may also include status information 328 of the selected user… may include if the selected user is available, away, in a meeting, or offline [Steinbok 0030]).”  
One would have been motivated to combine Rothschiller, Steinbok, Eccleston, and Wilde, before the effective filing date of the invention because it provides the benefit to resolve “having multiple users maintain separate copies or periodically consolidate copies of the same notebook may result in degraded user experience. Users may not be able to take advantage of capabilities of the collective environment provided by the notebook application [Steinbok 0002].”

Claim 17:  Rothschiller, Steinbok, Eccleston, and Wilde teach all the limitations of claim 16, above.  Steinbok teaches “wherein the activity status comprises one of: an editing status, a (i.e. status information 328 of the selected user… may include if the selected user is available, away, in a meeting, or offline [Steinbok 0030]).”  
One would have been motivated to combine Rothschiller, Steinbok, Eccleston, and Wilde, before the effective filing date of the invention because it provides the benefit to resolve “having multiple users maintain separate copies or periodically consolidate copies of the same notebook may result in degraded user experience. Users may not be able to take advantage of capabilities of the collective environment provided by the notebook application [Steinbok 0002].”

Claim 19:  Rothschiller, Steinbok, Eccleston, and Wilde teach all the limitations of claim 15, above.  Rothschiller teaches “wherein the contact information comprises a name of the second user (i.e. UI element 305 may provide a display of the identity of the user [Rothschiller 0032]).”  Steinbok teaches “and wherein the selectable user interface element is selectable for initiating an email communication from an account associated with the first user to an account associated with the second user (i.e. icons upon actuation, for example, may enable a user to initiate communication with the selected user using email [Steinbok 0031]).”
One would have been motivated to combine Rothschiller, Steinbok, Eccleston, and Wilde, before the effective filing date of the invention because it provides the benefit to resolve “having multiple users maintain separate copies or periodically consolidate copies of the same notebook may result in degraded user experience. Users may not be able to take advantage of capabilities of the collective environment provided by the notebook application [Steinbok 0002].”

Claim 20:  Rothschiller, Steinbok, Eccleston, and Wilde teach all the limitations of claim 15, above.  Rothschiller teaches “wherein the location indication corresponds to one or more objects in the shared document that the second computing device has currently selected, and wherein the one or more objects comprise one or more of: one or more cells in the shared document (i.e. co-author B's selection (cell D77) may include a blue presence border [Rothschiller 0027]), one or more columns in the shared document, one or more rows in the shared document, a table in the shared document, and a graph in the shared document.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are rela.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171